     Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA

                                       :
CLINTON STRANGE,                       :
                                       :       Civil Action No. 18-4032
                         Plaintiff,    :
                                       :       Hon. Nitza I. Quiñones Alejandro
               v.                      :
                                       :
COMCAST CORPORATION                    :
d/b/a XFINITY,                         :
                                       :
                         Defendant.    :




MEMORANDUM OF LAW IN SUPPORT OF COMCAST CORPORATION’S REPLY
IN SUPPORT OF MOTION TO COMPEL ARBITRATION AND STAY LITIGATION



                AKIN GUMP STRAUSS HAUER & FELD LLP
                              Michael W. McTigue Jr.
                                 Meredith C. Slawe
                              Two Commerce Square
                           2001 Market Street, Suite 4100
                              Philadelphia, PA 19103
                           Telephone:    (215) 965-1200
                           Facsimile:    (215) 965-1210
                          Email: mmctigue@akingump.com
                              mslawe@akingump.com

                    Attorneys for Comcast Corporation d/b/a Xfinity
        Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 2 of 10



                                    I.    INTRODUCTION

       In its Memorandum in Support of its Motion to Compel Individual Arbitration and Stay

Litigation (Dkt. No. 7-1) (“Motion”), Comcast Corporation (“Comcast”)1 established that Plaintiff

Clinton Strange (“Plaintiff”) twice received the Agreement for Residential Services (“Subscriber

Agreement”), including its clearly marked arbitration agreement. Comcast also established that

Plaintiff accepted the agreement by his continued use of Comcast’s service. Finally, Comcast

established that Plaintiff’s claims are within the scope of the parties’ arbitration agreement.

       Plaintiff tries to avoid his agreement to arbitrate his dispute with Comcast by arguing (1)

despite his continued use of Comcast’s service, he does not recall receiving or signing the

Subscriber Agreement; (2) his dispute does not fall within the broad scope of the arbitration

provision contained within the agreement; and (3) the Subscriber Agreement is an unenforceable

adhesion contract.    See generally Plaintiff’s Response and Memorandum in Opposition to

Comcast’s Motion to Compel Arbitration (Dkt. No. 8) (“Opp’n”). These arguments fail.

       First, Plaintiff has offered no competent admissible evidence in response to Comcast’s

evidence that he received the Subscriber Agreements. Under the express terms of the Subscriber

Agreement, Plaintiff’s continued use of Comcast’s service constituted acceptance. Plaintiff’s

(unsubstantiated) claims that he cannot recall receiving the Subscriber Agreement do not create an

issue of material fact on contract formation.

       Second, Plaintiff’s Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”)

and the Sherman Anti-Trust Act, 15 U.S.C. §§ 1, 2 (“Sherman Act”) claims both fall squarely


1
        Comcast Corporation’s Motion is subject to and without waiver of its arguments that
Plaintiff has erroneously named Comcast Corporation, instead of Comcast Cable
Communications, LLC, as a defendant in this action. Comcast Corporation is a holding company,
not an operating company and is therefore not involved in the day-to-day management of its
operating subsidiaries, including Comcast Cable Communications, LLC.
        Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 3 of 10



within the scope of the arbitration agreement.

       Finally, as courts across the country have repeatedly held, the arbitration agreement, which

includes an opt-out provision, is not unconscionable as a matter of law.

                                     II.    ARGUMENT

A.     A Valid Arbitration Agreement Exists Between the Parties.

       Plaintiff admits that he is a current Comcast subscriber who has used Comcast’s service at

his residence since July 2016. See Opp’n at 3 (“Plaintiff is a current subscriber to Defendant

Comcast’s Internet-only Plan and may have subscribed to the service on or about July 2016.”); see

also id. at 4 (“On or about July 2016 the Plaintiff did in fact open a Comcast Internet-Only account

at his residence in Greenwood, LA”). Comcast has demonstrated through competent admissible

evidence that Plaintiff received the Subscriber Agreement twice and continued to use Comcast’s

service following receipt. See Declaration of N. Patel ISO Motion ¶¶ 5–8, Dkt. No. 7-2 (“Patel

Decl.”). Furthermore, Plaintiff does not dispute that he had the opportunity, but elected not to opt

out of the arbitration agreement. Compare Opp’n, with Patel Decl. ¶¶ 10–12.

       1.      Plaintiff Accepted the Agreements by Continuing to Use Comcast’s Service.

       Plaintiff offers no affidavit or other admissible evidence2 showing that he did not receive

the Subscriber Agreements. Instead, Plaintiff merely claims in his opposition that he does not

“recall” receiving (or signing) them. See Opp’n at 4. This is perhaps unsurprising given

Comcast’s uncontroverted business record establishes that Plaintiff twice received the Subscriber

Agreement. See Patel Decl. ¶¶ 5–8.




2
       “When ruling on a motion to compel arbitration, the District Court uses a standard
analogous to the summary judgment standard.” Schwartz v. Comcast Corp., 256 F. App’x 515,
518 (3d Cir. 2007).
        Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 4 of 10



       Moreover, the Subscriber Agreement clearly provides that use of Comcast’s service

constitutes acceptance. On the first page of the 2016 Subscriber Agreement, it states, “You will

have accepted this Agreement and be bound by its terms if you use the Service(s) or otherwise

indicate your affirmative acceptance of such terms.” Patel Decl., Ex. 1 § 1 (emphasis in

original). The 2017 Subscriber Agreement, again on the first page, states, “If you use or otherwise

indicate your acceptance of the Service(s), you have accepted this Agreement and agree to

be bound by its terms. Patel Decl., Ex. 2 § 1 (emphasis in original). Plaintiff does not dispute

that he has used Comcast’s service since the initiation of his account in July 2016. See Opp’n at

3. Plaintiff merely argues that, “[c]ontinued use of a serve [sic] after being mailed an agreement,

also may be insufficient proof to compel arbitration.” Opp’n at 7. Plaintiff cites Knutson v. Sirius

XM Radio Inc., 771 F.3d 559 (9th Cir. 2014) in support of this proposition, but his reliance on that

case is misplaced for at least two reasons.

       First, Knutson involved claims arising out of California law, which does not apply. Here,

the relevant state law is that of Louisiana, where Plaintiff receives services, and the substantive

provisions of the FAA. See, e.g., Schwartz, 256 F. App’x at 518 (explaining that the law of the

state where plaintiff received services applies to resolve disputes concerning the existence of a

valid agreement to arbitrate); see also id. (“The District Court correctly determined that the

arbitration agreement at issue in this case is governed by the FAA.”).

       “Under Louisiana law, evidence indicating that an item has been properly mailed creates a

presumption that the addressee received the item.” Truitt v. DirecTV, Inc., No. 08-3782, 2008 WL

5054570, at *3 (E.D. La. Nov. 21, 2008) (internal citation omitted). In Truitt, defendant cable

company provided plaintiff satellite television services. Id. Pursuant to the provision of such

services, the defendant sent plaintiff monthly bills, some of which contained copies of the service
        Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 5 of 10



agreement, which included a binding arbitration agreement. See id. The plaintiff in Truitt, like

Plaintiff Strange here, “denie[d] that he received a copy of the Customer Agreement . . . .” Id.

The court held that “[s]uch denials by Truitt do not overcome the presumption that he received

copies of the Customer Agreement.” Id. (emphasis added); see also id. (“Since [Plaintiff]

continued to receive DirecTV services and did not cancel until on or about December 2006, the

Court finds that Truitt had already consented to the Customer Agreement (including its arbitration

provisions) by silence or inaction. . . . Therefore Truitt is bound to the Customer Agreement with

DirecTV.”). The same result follows here.3

       Second, Knutson’s facts are readily distinguishable. The plaintiff purchased a vehicle from

Toyota that came with a 90-day trial subscription to Sirius XM satellite radio, and subsequently

received a “Welcome Kit” from Sirius XM that contained an arbitration agreement. 771 F.3d at

562. Because the plaintiff had entered into a contract with Toyota—and not Sirius XM—the court

held that “[a] reasonable person in Knutson’s position could not be expected to understand that

purchasing a vehicle from Toyota would simultaneously bind him or her to any contract with Sirius

XM. Id. at 566. Indeed, the court distinguished Knutson from two other cases where, as here, the

consumer received services directly from the party seeking to compel arbitration. See id at 567

(citing Bischoff v. DirecTV, Inc., 180 F. Supp. 2d 1097 (C.D. Cal. 2002); Lozano v. AT&T Wireless,

216 F. Supp. 2d 1071 (C.D. Cal. 2002)). As explained by Knutson:




3
        Plaintiff also claims that he does not recall anyone reading the Subscriber Agreement to
him. See Opp’n at 4. While Plaintiff does not even articulate that this is required under state or
federal law, courts have rejected such claims out of hand. See, e.g., O’Quinn v. Comcast Corp.,
No. 10 C 2491, 2010 WL 4932665, at *4 (N.D. Ill. Nov. 29, 2010) (“Comcast is not required to
have read the arbitration provision aloud to O’Quinn in order for him to be bound by it.”).
        Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 6 of 10



               Bischoff and Lozano turn on crucial facts not present here. In Bischoff,
               unlike with Knutson, the customer specifically elected to receive the
               service directly from the service provider . . . .
               Likewise in Lozano, the customer signed a contract for service from the
               service provider, AT&T, and a Welcome Guide was provided in the box
               with the newly purchased phone.
               Here, by contrast, there is no evidence that Knutson purchased anything
               from Sirius XM, or ever knew that he was entering into a contractual
               relationship with the satellite radio service provider. Unlike in Bischoff,
               there was no initial transaction between Knutson and the service
               provider, Sirius XM. There was only a transaction between Knutson and
               Toyota. . . .

Knutson, 771 F.3d at 567–68 (internal citations omitted) (emphasis in Knutson). Knutson does not

hold, much less support Plaintiff’s argument that arbitration agreements in a “Welcome Kit” are

inherently unenforceable.4

       2.      As Plaintiff’s Own Authority Makes Clear, His Signature is Not Required To
               Bind Him.

       Plaintiff concedes that, even under Louisiana state law, “as to arbitration agreements,

despite a statute requiring them to be in writing, Louisiana law does not require the agreements to

be signed to be enforceable.” Opp’n at 11 (citing Hurley v. Fox, 520 So. 2d 46 7, 469 (La. Ct.

App. 4 Cir. 1988) (emphasis in Opp’n)); see also Alford v. Johnson Rice & Co., 99-3119, p. 5 (La.

App. 4 Cir. 11/15/00), 773 So. 2d 255, 258 (explaining that the FAA applies to contracts involving

commerce and “[i]n addition, written agreements to arbitrate do not have to be signed.”); see also

Motion at 6 n.15; accord Opp’n at 7 (“Under the [FAA], the contract containing the arbitration



4
        Nor do Plaintiff’s other cases alter the analysis or the conclusion. See Opp’n at 7, n. 9
(citing Campbell v. SI Wireless, LLC, No. 16-1320, 2017 U.S. Dist. LEXIS 143122, at *7–9 (S.D.
Ill. Sept. 5, 2017); Shaffer v. HSBC Bank Nev., No. 12-0968, 2012 U.S. Dist. LEXIS 69818, at
*10–13 (S.D.W. Va. May 18, 2012)). In Campbell, the court held that under Seventh Circuit
precedent, a text message sent to plaintiff containing a link to updated terms of service on a
webpage was insufficient notice of updated contract terms. In Shaffer, a case resolved under West
Virginia law, there was no evidence that the plaintiff was provided the relevant arbitration
agreement.
         Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 7 of 10



provision does not need to be signed, but it must be written (either in paper or electronic

format).”).5

B.      Plaintiff’s Claims Fall Squarely Within the Scope of the Arbitration Provision.

        Plaintiff’s claims are plainly within the scope of the arbitration agreement, which requires

individual arbitration of any “Dispute” related to his relationship with Comcast. Patel Decl., Ex.

2 § 13(b).6 It is unclear whether Plaintiff even challenges that his dispute falls within the arbitration

provision.

        Plaintiff alleges that Comcast sent him text messages without his consent. See Compl. ¶¶

1–30; id. ¶ 11 & Exs. C–P. He alleges that these messages violated the TCPA. Id.; see also id.

Counts I & II. Plaintiff also asserts claims under the Sherman Act for alleged “outages” he

experienced to his Comcast service. Id. ¶¶ 36–96; see also id. Count III.

        Accordingly, Plaintiff’s claims necessarily constitute a “dispute involving [him] and

[Comcast]” and are plainly “related to [Comcast]” or otherwise related to the “relationship”

between Plaintiff and Comcast. Patel Decl., Ex. 2 § 13(a)–(b). Given the heavy presumption in

favor of arbitrability, where “any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration, whether the problem at hand is the construction of the contract

language itself or any allegation of waiver, delay, or a like defense to arbitrability,” Plaintiff’s

claims must be arbitrated on an individual basis. Chassen v. Fid. Nat’l Fin. Inc., 836 F.3d 291,




5
        The Subscriber Agreements are plainly in writing. See Patel Decl., Exs. 1 and 2.
6
         “Dispute” is broadly defined as, among other things, “any claim or controversy related to
us or our relationship, including but not limited to any and all: (1) claims for relief and theories of
liability, whether based in contract, tort, fraud, negligence, statute, regulation, ordinance, or
otherwise; (2) claims that arose before this or any prior Agreement; . . . and (4) claims that are the
subject of purported class action litigation.” Patel Decl., Ex. 2 § 13(b); see also id. (“This
arbitration Provision shall be broadly defined.”).
        Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 8 of 10



295 (3d Cir. 2016) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1,

24–25 (1983)).

C.     The Arbitration Agreement is Not an Unenforceable Adhesion Contract.

       The Louisiana Supreme Court has held that, in “addressing the determination of the

enforceability of arbitration agreements under a contract of adhesion analysis . . . a presumption

of arbitrability does exist.” Aguillard, 908 So. 2d at 24 (emphasis added). “Accordingly, even

when the scope of an arbitration clause is fairly debatable or reasonably in doubt, the court should

decide the question of construction in favor of arbitration.” Id. at 25; see also id. (“Therefore,

even if some legitimate doubt could be hypothesized, this Court, in conjunction with the

Supreme Court, requires resolution of the doubt in favor of arbitration.” (emphasis added).

Plaintiff does not overcome this presumption.

       Truitt is again instructive. There, like here, “[plaintiff] had sufficient opportunity to refuse

service and thereby also reject the terms of the contract.” Id. “The first [page] of the [Subscriber]

Agreement alerts the potential customer in capitalized letters that continuing to receive

[Comcast]’s service means that the customer accepts the terms and conditions of the [Subscriber]

Agreement, including the provisions relating to arbitration.” Id. Also like here, there was nothing

“‘uneven’ about the rights as created in the arbitration provision or any indication that would make

the arbitration provision substantively unconscionable.” Id. The arbitration provision contains

several features that make it inexpensive and convenient for subscribers, including (1) providing

access to a convenient forum;7 (2) permitting subscribers sue in small claims court;8 (3) requiring




7
       See Patel Decl., Ex. 2 § 13(g).
8
       See id., Ex. 2 § 13(f).
         Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 9 of 10



Comcast to pay for arbitral fees and costs in circumstances involving claims for less than $75,000;9

and (4) permitting an award of attorneys’ fees under certain circumstances, including to the extent

justified by the law under which the subscriber seeks relief.10

        Notably, Plaintiff has not cited a single case in which Comcast’s consumer-friendly

arbitration agreement was found unconscionable. Rather, Plaintiff claims that the broad scope of

the provision somehow forecloses its enforcement. See Opp’n at 6 (“An extremely broad

arbitration agreement may raise enforceability concerns with respect to unconscionability.”

(internal footnote omitted)). Such a generic and unremarkable claim is insufficient to satisfy

Plaintiff’s burden of overcoming the broad presumption favoring arbitration. In addition, no such

claim can properly be attributed to the arbitration provision at issue here, which is appropriately

narrow in scope, and which expressly excludes multiple disputes from its reach. See Patel Decl.,

Ex. 2 § 13(c).

        Regardless, Plaintiff had a choice. Comcast provided Plaintiff with the opportunity to opt

out of arbitration within thirty (30) days “of the date that [Plaintiff] first receive[d] this Agreement”

without having any adverse effect on his services or relationship with Comcast. Patel Decl. ¶ 10,

Ex. 1 § 13(c). Courts routinely find that such opt-out rights “weigh[] heavily against a finding of

procedural unconscionability.” O’Quinn, 2010 WL 4932665, at *5; see also Trout v. Comcast

Cable Commc’ns, LLC, No. 17-1912, 2018 WL 4638705, at *5 (N.D. Cal. Mar. 15, 2018)

(“Although Trout insists this was a contract of adhesion, the opt-out opportunity means it was

not.”). Plaintiff does not dispute that he did not opt out of arbitration. See generally Opp’n; see

also Patel Decl. ¶¶ 11–12.



9
        See id., Ex. 2 § 13(i).
10
        See id.
        Case 2:18-cv-04032-NIQA Document 11 Filed 11/08/18 Page 10 of 10



                                    III.   CONCLUSION

       For these reasons and the reasons set forth in Comcast’s Motion, Comcast respectfully

requests that the Court compel Plaintiff to comply with the written arbitration agreement and stay

this action in its entirety during the pendency of any resulting individual arbitration proceeding.



                                               Respectfully submitted,

 Date: November 7, 2018                        /s/ Michael W. McTigue Jr.
                                               AKIN GUMP STRAUSS HAUER & FELD LLP
                                               Michael W. McTigue Jr.
                                               Meredith C. Slawe
                                               Two Commerce Square
                                               2001 Market Street, Suite 4100
                                               Philadelphia, PA 19103
                                               Telephone:     (215) 965-1200
                                               Facsimile:     (215) 965-1210
                                               Email: mmctigue@akingump.com
                                                      mslawe@akingump.com

                                               Attorneys for Comcast Corporation d/b/a Xfinity
